Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s application for ordinary disability retirement benefits.
The record shows two different medical opinions as to whether petitioner was permanently incapacitated from performing his duties as a truck driver. It is well settled that the evaluation of conflicting medical evidence by respondent *1081Comptroller must be accepted (Matter of Curley v Regan, 102 AD2d 939) and he may accord more weight to the testimony of one physician than that of another (Matter of McGrath v Regan, 109 AD2d 1007). Therefore, since the testimony of the physician for respondent State Employees’ Retirement System supports the Comptroller’s determination denying petitioner’s application for ordinary disability retirement benefits, it is supported by substantial evidence and must be upheld (see, supra). Petitioner’s remaining contentions have been reviewed and found to be lacking in merit.
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Harvey, JJ., concur.